Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 13-20 are withdrawn. Claim 9 has been amended. Claims 10-12 have been canceled.
Examiner notes that in a phone conversation with Applicant’s attorney, Steven Greenberg, on 10/07/2022, it was confirmed that the missing status identifier of claim 19 was in error and should be “withdrawn”.

Response to Arguments
Applicant provides no arguments for the 35 U.S.C. 101 rejection, thus the 101 rejection is maintained.
Applicant provides no arguments for the previous claim objections, however the amendment to the claim(s) have overcome the previous claim objection. The previous claim objection is withdrawn.
Applicant's arguments filed 09/19/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes, however, that the 35 U.S.C. 103 rejection is withdrawn based on Examiner’s further search and consideration in light of the amended limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Independent claim 9 recites the limitations of receiving in recipient hub a corresponding way station disposed on a route from an origin to a final destination, a request from a broadcasting hub in a corresponding way station disposed upstream from the way station of the recipient hub on the route, the request encapsulating an identification of the final destination and one or more conditions upon which an item is to be shipped to the final destination; determining whether or not the way station of the recipient hub is disposed at the final destination; 7Application No. 16/285.650 Filed: February 26, 2019 Attorney Docket No.: 6200-006Uon condition that it is determined that the way station of the recipient hub is disposed at the final destination, transmitting a response to the broadcasting hub including an indication that the item is able to be transported to the final destination without violating any of the conditions but, on condition that it is determined that the way station of the recipient digital hub is not disposed at the final destination, re-broadcasting the request to a downstream way station on the route, receiving a response from the downstream way station, and determining from the response whether the way station of the recipient hub is able to meet the one or more conditions that are encapsulated in the request by retrieving one or more capabilities of one or more way stations downstream from the way station of the recipient hub; determining from the capabilities whether the one or more way stations downstream are able to meet the one or more conditions, and on condition that the one or more way stations downstream from the way station of the recipient hub are unable to meet the one or more conditions, identifying from the request, a digital hub of an originating waypoint on the route, extracting from the 8Application No. 16/285.650 Filed: February 26, 2019 Attorney Docket No.: 6200-006Uresponse, an integer value of a number of way stations from a way station disposed at the final destination, incrementing the integer value and inserting into the response before transmitting, both the incremented integer value and a notification of rejection; and, transmitting the response with the incremented integer value and the notification of rejection. The claim limitations are drawn to dynamically routing a container/package within a supply chain and correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining whether or not the way station of the recipient hub is disposed at the final destination; on condition that it is determined that the way station of the recipient hub is disposed at the final destination, transmitting a response to the broadcasting hub including an indication that the item is able to be transported to the final destination without violating any of the conditions; and, on condition that it is determined that the way station of the recipient hub is not disposed at the final destination, re-broadcasting the request to a downstream way station on the route, receiving a response from the downstream way station, and transmitting the received response to the broadcasting hub. The claim limitations also correspond to certain methods of organizing human activity (i.e. commercial interactions (business relations/process), following rules or instructions), i.e. receiving a request from a broadcasting hub in a corresponding way station disposed upstream from the way station of the recipient hub on the route, the request encapsulating an identification of the final destination and one or more conditions upon which an item is to be shipped to the final destination; determining whether or not the way station of the recipient hub is disposed at the final destination…following an instruction based on whether or not that the item is able to be transported to the final destination without violating any of the conditions. Also, the claim corresponds to mathematical concepts (mathematical calculations…mathematical operation such as multiplication or exponentiation), i.e. extracting an integer value of a number of way stations from a way station disposed at the final destination, incrementing the integer value.  The claim is directed to an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of the recipient digital hub, broadcasting digital hub, a broadcast request, cached storage, and a network address. The recipient digital hub and broadcasting digital hub along with the cached storage of the recipient digital hub and a network address of a digital hub are computer components recited at a high level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. The broadcasting of the request is also recited at a high level of generality and amounts to “apply it” or merely using the computer as a tool to implement the abstract idea. Further, the broadcasting of the request amounts to insignificant extra-solution activity. The broadcasting and recipient hubs also amount to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. Further, the broadcasting of the request amounts to well-understood, routing, and conventional activity, i.e. receiving or transmitting data over a network (see MPEP 2106.05(d)(II)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest patent/patent application found is Jha (2019/0333130) which discloses an order fulfillment system having dynamic routing with an initial distribution hub, and receiving the order at an intermediate hub. Jha discloses a plurality if possible hubs to which the order will be routed, and the order is routed to the next hub in response to a user confirmation of acceptance of a change in delivery location for the order. Further, Morimoto (2017/0316293) and Reblin (2019/0311325) also discloses the concepts of multiple hubs to which a delivery may be routed. The references do not disclose transmitting a response to the broadcasting digital hub including an indication that the item is able to be transported to the final destination without violating any of the conditions but, on condition that it is determined that the way station of the recipient digital hub is not disposed at the final destination, re-broadcasting the request to a downstream way station on the route, receiving a response from the downstream way station, and determining from the response whether the way station of the recipient digital hub is able to meet the one or more conditions that are encapsulated in the broadcast request by retrieving from cached storage in the recipient digital hub, one or more capabilities of one or more way stations downstream from the way station of the recipient digital hub, determining from the capabilities in the cached storage whether the one or more way stations downstream are able to meet the one or more conditions, and on condition that the one or more way stations downstream from the way station of the recipient digital hub are unable to meet the one or more conditions, identifying from the broadcast request, a network address of a digital hub of an originating waypoint on the route, extracting from the 8Application No. 16/285.650 Filed: February 26, 2019 Attorney Docket No.: 6200-006U broadcast response, an integer value of a number of way stations from a way station disposed at the final destination, incrementing the integer value and inserting into the response before transmitting, both the incremented integer value and a notification of rejection, and, transmitting the broadcast response with the incremented integer value and the notification of rejection to the network address. The claim is allowable over the prior art.
The closest non-patent literature found is the article “Consideration of transport logistics hubs in freight transport demand models” (Huber, et. al, 2015) which discloses various models for the logistics of routing freight to transport logistics hubs. The article does not give the extended details of the limitations found the claim of: transmitting a response to the broadcasting digital hub including an indication that the item is able to be transported to the final destination without violating any of the conditions but, on condition that it is determined that the way station of the recipient digital hub is not disposed at the final destination, re-broadcasting the request to a downstream way station on the route, receiving a response from the downstream way station, and determining from the response whether the way station of the recipient digital hub is able to meet the one or more conditions that are encapsulated in the broadcast request by retrieving from cached storage in the recipient digital hub, one or more capabilities of one or more way stations downstream from the way station of the recipient digital hub, determining from the capabilities in the cached storage whether the one or more way stations downstream are able to meet the one or more conditions, and on condition that the one or more way stations downstream from the way station of the recipient digital hub are unable to meet the one or more conditions, identifying from the broadcast request, a network address of a digital hub of an originating waypoint on the route, extracting from the 8Application No. 16/285.650 Filed: February 26, 2019 Attorney Docket No.: 6200-006U broadcast response, an integer value of a number of way stations from a way station disposed at the final destination, incrementing the integer value and inserting into the response before transmitting, both the incremented integer value and a notification of rejection, and, transmitting the broadcast response with the incremented integer value and the notification of rejection to the network address. The claim is allowable over the prior art. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./ Examiner, Art Unit 3628                                                                                                                                                                                                       
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628